Reasons for Allowance
1. 	The following is an examiner’s statement of reasons for allowance: 
The Examiner was reversed by the Patent Trial and Appeal Board on 12/31/20. 
The best U.S. prior art Sandoval et al (2009/0216563) teaches receiving electronic content, analyzing the content, determining a context, applying rules, annotating the ambiguous portion of content, and storing the disambiguated electronic content. However, the best U.S. prior art lacks the limitations of mapping the context portion. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
The best NPL Abbas et al (A survey on context-aware recommender systems based on computational intelligence techniques) teaches ambiguation, content, and rules. However, the best NPL lacks the limitations of mapping the context portion, annotating the ambiguous portion of content, and determining a context. The limitations lacking in the prior art, in combination with the other limitations clearly claimed in the application, are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fawaad Haider whose telephone number is 571-272-7178.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                              
/Fawaad Haider/
Examiner, Art Unit 3687